Citation Nr: 0201571	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic disorders 
manifested by head pain, legs locking up, fatigue, blurred 
vision in both eyes, runny nose, bowels swelling up, urinary 
incontinence, hypertension, and a back disability, claimed as 
residual to Sarin nerve gas exposure.

2.  Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969.  In an April 1999 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) increased the 
veteran's disability rating for his service-connected 
psychiatric disability from 50 percent to 70 percent, 
effective from July 1998, and the veteran appealed.  The 
veteran has been assigned a total disability rating based 
upon individual unemployability due to service-connected 
disability and he limits his appeal to whether a schedular 
rating in excess of 70 percent is warranted.  Paranoid 
schizophrenia is the only disability for which service 
connection is in effect.

The veteran also appealed the RO's denial of service 
connection for chronic disorders manifested by head pain, 
legs locking up, fatigue, blurred vision in both eyes, runny 
nose, bowels swelling up, urinary incontinence, hypertension, 
and a back disability, claimed as residual to Sarin nerve gas 
exposure.


FINDINGS OF FACT

1.  The veteran does not allege, and the evidence does not 
show, that the disorders for which service connection is 
currently being claimed were the result of disease or injury 
which was sustained in combat.  

2.  The evidence does not show that the veteran has disorders 
manifested by runny nose, bowels swelling up, urinary 
incontinence, or hypertension, or that they are related to 
service or to the claimed in-service Sarin gas exposure.  

3.  The evidence does not show that disorders manifested by 
head pain, legs locking up, fatigue, blurred vision in both 
eyes, and a back disability had their onset in service or 
were due to claimed in-service Sarin gas exposure.

4.  Manifestations of the veteran's service-connected 
paranoid schizophrenia include persistent delusions and his 
global assessment of functioning is 40.


CONCLUSIONS OF LAW

1.  Chronic disorders manifested by head pain, legs locking 
up, fatigue, blurred vision in both eyes, runny nose, bowels 
swelling up, urinary incontinence, hypertension, and a back 
disability, claimed as residual to Sarin nerve gas exposure, 
were not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).

2.  The criteria for a 100 percent schedular disability 
rating for paranoid schizophrenia are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5100 et seq.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's rating 
decision, and that he has been provided a statement of the 
case and other correspondence informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board of Veterans' Appeals 
(Board) concludes that the discussions in correspondence sent 
to the veteran, which included the rating decision and 
statement of the case, informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  It appears that all available pertinent 
evidence is of record.  All evidence which is necessary for a 
decision on the claims is of record, and the veteran was 
going to be afforded, in June 2001, the opportunity to 
present additional evidence to the Board during a hearing 
which was scheduled to occur at the RO.  However, he withdrew 
his request for a hearing.  There are of record VA medical 
records, VA examination reports, VA fee-basis examination 
reports, and a private medical report to review in relation 
to his claims as well as statements from him.  The evidence 
of record is adequate for rating purposes.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  VA has complied with the VCAA.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The veteran's service medical records are silent for 
reference to exposure to Sarin nerve gas and for positive 
notations concerning head pain, legs locking up, fatigue, 
blurred vision in both eyes, runny nose, bowels swelling up, 
urinary incontinence, hypertension, and a back problem in 
service.  

A review of his service medical records reveals that he was 
hospitalized from August 6, 1969 to August 8, 1969 for 
schizophrenic reaction, and that the history provided at the 
time was of a progressive deterioration and withdrawal for 
the past three months, and of his being constantly fearful of 
attacks by unknown assailants.  

He was air evacuated back to the United States.  An August 
1969 to September 1969 service hospital summary indicates 
that the veteran's family had noticed that he was withdrawn 
and that he had been behaving strangely in May 1968.  On his 
return to Vietnam in June, he became very fearful of being 
attacked by unknown assailants and that his staff sergeant 
was out to kill him.  The diagnosis was acute paranoid 
schizophrenic reaction, and it was recommended that he be 
presented to the physical evaluation board.  

A review of the veteran's September 1969 service discharge 
examination report reveals no abnormal clinical findings or 
diagnoses in reference to the chronic disorders claimed.  

None of the chronic disorders claimed were complained of, 
according to a review of the 1971 to 1979 VA medical records 
contained in the file, until the veteran filed the service 
connection claim at issue in July 1998.  

A March 1975 VA psychiatric examination report indicates that 
the veteran had a history of drinking quite heavily, using 
heroin daily on occasions, and using amphetamines in 
relatively large amounts.

In July 1998, the veteran stated that in August 1969, he 
participated in OPERATION TAILWIND, and that as a result, he 
was exposed to Sarin nerve gas and was hospitalized for it 
the next day.  He felt that being exposed to it was a direct 
cause of some of the disabilities and medical problems that 
he has today.  He has sharp pains in his head, and he has 
blurred vision of his eyes which began three years ago.  He 
also has a running nose all year round.  "I have had these 
problems since I got out of service."  He has problems with 
his legs also.  When he walks about 100 yards, his legs lock 
up.  This has been happening for three years also.  Also, 
ever since service, he gets tired very easily and is 
fatigued.  He had never had this problem until after 
OPERATION TAILWIND.  Next, his back is weak and goes out on 
him, and he has had hypertension for about three years.  Also 
at times, his bowels swell up and he has trouble holding his 
urine.  These problems he has had immediately upon being 
separated from active duty.  

A September 1998 private medical report by a physician whose 
practice involves neurology, clinical neurophysiology, 
psychiatry, and child psychiatry is of record.  It reveals 
that the veteran provided to the physician a history of Sarin 
nerve gas exposure while participating in OPERATION TAILWIND 
during 1969.  The veteran stated that at the time, he was in 
a helicopter on his way to Cambodia, for a mission in 
Cambodia, when a barrel of Sarin gas leaked.  He further 
stated that consequently, he breathed in some Sarin gas, then 
threw up and collapsed.  He also stated that after that 
mission, he became ill, with the first problems being 
headaches and diarrhea.  Then he was taken to a physician who 
took him to the hospital for one day.  Since that time, he 
had had increasingly frequent episodes of muscle spasm in his 
legs and feet, with his legs and feet locking up in spasms.  
Additionally, he reported having pains in his head.  
Increasingly, he was having loss of strength in his hands, 
arms, and legs.

Clinically, his arms were slightly smaller in relative size 
than his legs, and he demonstrated diffuse fatigability.  
After exercising, the veteran experienced increased motor 
tone in his legs and a feeling of tightness.  Also, his feet 
tended to plantar flex after exercise.  Psychiatric 
examination revealed no bizarre ideation, loose associations, 
persecutory delusions, flattening of affect, or any of the 
other core signs of schizophrenia.  The veteran could not 
follow complex left-right verbal directions, could not do 
serial 7's, could not name the last 5 presidents, and 
remembered only one out of three words after 5 minutes.  He 
developed excess convergence at 10 inches, lost convergence 
at 18 inches, and had lateral visual field dysmorphia.  He 
also had decreased strength in both legs below the hip.  

Electromyography was consistent with a variant neuromyotonia 
seen in neurotoxically exposed patients.  The pattern of 
neurological examination and electromyography/nerve 
conduction study was typical for brainstem, cranial, and 
white matter demyelination in the central nervous system; as 
well as axonal and demyelinating neuropathy of the limbs due 
to organophosphate exposure.  The hypertrophy and cramping in 
the extremities, especially in the legs, appeared to be due 
to pathological fasciculations that occurred after activity.  
The physician concluded that the veteran appeared to be a 
reliable historian, and that given his history, unless he had 
been exposed to some other extremely neurotoxic substance, 
the only possible explanation to his clinical and 
neuroelectrical picture is poison gas.  The diagnosis was 
probable significant exposure to neurotoxic gas at some time 
in the past.

On VA fee-basis psychiatric examination in November 1998, the 
veteran stated that he was medically discharged from the 
service due to exposure to Sarin gas.  He stated that the 
bulk of his difficulty began in June 1998 when he read an 
article triggering his memory about the Sarin mission.  He 
reported that he used marijuana nightly, acknowledged 
significant difficulty with his concentration, and reported 
having headaches when he tried to concentrate.  He stated 
that he had been hospitalized in the military for more than 
three months and put on Thorazine after the mission on which 
he was exposed to Sarin gas.  He denied any history of 
significant depression or suicidal ideation.  He responded to 
questions about psychotic symptomatology by claiming that 
although he did not see anyone, someone was making an 
impression on his bed, and he also stated that he had seen a 
lid from a music box move.  He claimed that three times he 
had seen ghosts.  He did not consider his thoughts regarding 
his Vietnam experience to be delusional.  

He complained that his legs lock up after 150 yards of 
walking, and that he had an extremely weak body.  He lived 
with his wife and contributed to the upkeep and maintenance 
of the household.  He enjoyed fishing, cared for his iguana, 
and attended AA.  He stated that he had no contact with his 
wife except for intercourse, and that he tended to ignore 
other people.  He admitted to a sense of estrangement and 
difficulty showing loving feelings towards others.  He stated 
that he had been arrested over a dozen times, including for 
drunk and disorderly conduct.  He denied alcohol related 
seizures or delirium tremors.  He stated that he used 
marijuana nightly and had experimented with almost 
everything.  

He reported having hypertension, that his legs would lock up 
on him, and that he had had low back pain all the time since 
he had been in service.  

Clinically, he appeared his stated age and was well groomed.  
He had a very broad, animated expression and affect.  His 
presentation was unusual in that he was assertive/aggressive 
and boisterous.  His speech was spontaneous, markedly 
overproductive, loud, and impressionistic.  His speech was 
circumstantial with frequent cursing.  His motor activity was 
normal with a relaxed posture, and he maintained 7/10 eye 
contact.  He recalled 3/4 objects with prompting at one and 
five minutes.  He performed a digit span of six forwards and 
4 in reverse.  Recent memory was grossly intact in that he 
claimed he could recall what he had to eat for his last meal.  
In terms of remote memory, he recalled the three last 
presidents.  

He was oriented to person, place, time, and purpose.  He 
performed serial sevens with mild difficulty.  His judgment 
was grossly intact.  He would mail a stamped addressed 
envelope if he found one on the street.  His mathematical 
operations were grossly intact.  He stated that the 
similarity between a rose and a tulip was that they are both 
flowers.  He stated that a painting and music are similar 
because they both require the input of people.  His fund of 
knowledge appeared normal for his age and education.  His 
interaction with the examiner was cooperative.  He described 
his mood as being angry upon arrival.  He denied delusions, 
hallucinations, thought broadcasting, and thought insertion, 
and no ideas of reference were elicited.  

In terms of his current level of functioning, it was stated 
that the cognitive examination was indicative of his being 
limited to moderately detailed instructions so that he could 
perform them while maintaining adequate attention and 
concentration.  He brought in a copy of the September 1998 VA 
examination report to validate his claims.  However, the 
examiner felt that the veteran's presentation was clearly 
delusional at least in part, and that projective testing such 
as Rorschach testing would clearly demonstrate this.  It was 
noted that VA documentation showed that he had been given the 
diagnosis of paranoid schizophrenia, although he did not meet 
the criteria for schizophrenia.  The more appropriate 
diagnosis would be delusional disorder.  He also had a 
personality disorder.  He had psychosocial stressors created 
by his psychopathology, and his global assessment of 
functioning was 40.  There were no contraindications to the 
veteran handling his own funds at this time.   

Service connection 

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

Analysis

The evidence does not credibly show that any of the diseases 
or injuries claimed had their onset in service.  Concerning 
claimed chronic disorders manifested by runny nose, bowels 
swelling up, urinary incontinence, and hypertension, there is 
no showing of them in or after service.  In order for service 
connection to be granted, there must be evidence of current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  With 
respect to these disorders, there is no showing that he has 
them currently.  Concerning the other claimed chronic 
disorders, the service medical records do not corroborate the 
veteran's assertions that they were incurred or aggravated in 
service.  Head pain, legs locking up, fatigue, blurred vision 
in both eyes, and a back problem are not reported in the 
service medical records, and there are no treatment reports 
documenting these problems for many years after service. 

The veteran stated in July 1998 and thereafter that he was 
hospitalized in service immediately after Sarin gas exposure.  
However, he claims that he was injured before combat, not in 
combat, so he is not entitled to the benefit of the combat 
evidence rule concerning this assertion, see 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.304(d) (2001), and the service medical records 
do not document the symptoms he claims he had in service and 
they do not document Sarin gas exposure, but instead document 
a one-year history of deteriorating mental health which was 
diagnosed as paranoid schizophrenia based on history, 
complaints, and clinical findings which were elicited in 
1969, and which were made for treatment purposes rather than 
in a compensation setting.  

The opinion from the private physician in September 1998 to 
the effect that the veteran had findings consistent with 
exposure to neurotoxic gas at some time in the past is of 
little probative value in supporting the claim, as the 
evidence does not show that it is about as likely as not that 
the veteran was exposed to neurotoxic gas in service and that 
such in-service neurotoxic gas exposure is what caused 
current disorders.  Likewise, the evidence does not otherwise 
show that the claimed disorders had their onset in service.  
The fact that the September 1998 examiner believed the 
veteran and considered him to be a reliable historian is not 
determinative.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran related the same information to a VA 
examiner in November 1998 and was found to be delusional in 
doing so.  In view of the facts that the assertion of Sarin 
gas exposure is unsupported and that a psychiatric disorder 
was identified in service, and that service connection has 
been granted for a psychiatric disorder, the Board concludes 
that the November 1998 opinion that the veteran is delusional 
is more probative than the September 1998 opinion that the 
veteran is reliable and does not manifest psychiatric 
manifestations.

The Board notes that the veteran stated in July 1998 that he 
had had several of his problems since service and since 
immediately following service.  However, as a layperson, he 
is incapable of supplying diagnoses or linking current 
disabilities to service. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Furthermore, he has submitted no medical or other credible 
evidence to support his assertions of continued symptoms 
since service for those disorders which he claims he has had 
since service.  The medical records which are contained in 
the claims folder do not support his assertion about 
continued problems since service, but instead, make no 
mention of them.  In the absence of a showing of continuity 
of symptomatology since service or for many years after 
service, continuity of symptomatology can not be a basis for 
service connection.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In light of the above, the claim of entitlement to service 
connection for chronic disorders manifested by head pain, 
legs locking up, fatigue, blurred vision in both eyes, runny 
nose, bowels swelling up, urinary incontinence, hypertension, 
and a back disability, claimed as residual to Sarin nerve gas 
exposure must be denied.  

There is no doubt to be resolved in the veteran's favor, so 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Increased rating

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.

Paranoid schizophrenia is listed at 38 C.F.R. § 4.130, 
Diagnostic Code 9203, and is rated in accordance with the 
General Rating Formula for Mental Disorders, which provides:  

General Rating Formula for Mental Disorders:
        Total occupational and social impairment, due to
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own 
name................................................100

        Occupational and social impairment, with
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective 
relationships................................................
.............70

Analysis

If the veteran about as equally approximates the criteria for 
a 100 percent rating as he does the criteria for a 70 percent 
rating, or more nearly approximates it, then the 100 percent 
rating is assigned.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran more nearly approximates the criteria for a 100 
percent rating than he does the 70 percent criteria.  The 
November 1998 fee-basis examination report indicates that the 
veteran was delusional and that his global assessment of 
functioning was 40.  In the Board's judgment, the veteran is 
persistently delusional since he has presented this delusion 
since July 1998.  Being persistently delusional is one of the 
criteria demonstrative of total occupational and social 
impairment warranting a 100 percent rating under the General 
Rating Formula for Mental Disorders.  It is also noted that 
the November 1998 examiner determined that the veteran was 
markedly impaired in his ability to interact with others and 
adequately deal with normal daily stress.  The opinion is 
consistent with the objective findings of a veteran who is 
delusional, markedly overproductive, loud, impressionistic, 
and circumstantial.  Moreover, global assessment of 
functioning between 31 and 40 is assigned when there is some 
impairment in reality testing or communication, or where 
there is major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  

In light of the above, a 100 percent for paranoid 
schizophrenia will be granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The benefit of the doubt doctrine does not apply, as the 
evidence preponderates in favor of a 100 percent rating.  Id.  


ORDER

Entitlement to service connection for chronic disorders 
manifested by head pain, legs locking up, fatigue, blurred 
vision in both eyes, runny nose, bowels swelling up, urinary 
incontinence, hypertension, and a back disability, claimed as 
residual to Sarin nerve gas exposure, is denied.

Entitlement to a 100 percent rating for paranoid 
schizophrenia is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

